Citation Nr: 1046138	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  03-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for seizures and blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S. J.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 
1978.

The current appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
located in Seattle, Washington.

In June 2005, the Veteran, and a friend, S. J., appeared at a 
hearing before a Veterans Law Judge who is no longer with the 
Board.  A transcript of the hearing is in the record.  Pursuant 
to 38 C.F.R. § 20.707, the Veteran was offered in writing the 
opportunity to offer testimony to another Veteran's Law Judge.  
The Veteran never responded and hence, the Board will proceed 
with this appeal.

In February 2007, the Board remanded the case to afford the 
Veteran a VA examination and to obtain an opinion from the 
examiner whether the Veteran currently has a seizure disorder,and 
if so, whether it is at least as likely as not that the disorder 
is related to his military service, to include injuries for which 
he sought medical treatment in 1977 and 1978.  VA afforded the 
Veteran a VA examination in April 2007 and the examiner has 
issued a report.  After review of the report, the Board finds it 
in compliance with 38 C.F.R. § 3.159(c) (4).  As the requested 
development has been completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, pursuant to the Board's remand, a VA examination 
occurred in April 2007.  The examiner concluded that it was 
unlikely that the Veteran had a seizure disorder based in part on 
a finding that there had never been a witnessed seizure.

Subsequent to that examination, the Veteran submitted a statement 
from his friend, S. J. who stated that she had observed a seizure 
lasting approximately two minutes and called 911 to have the 
Veteran taken to the hospital.  The Veteran confirmed this 
medical treatment and noted the records from that hospital have 
now been obtained.  This included a CT scan occurring in December 
2005, which was specifically ordered because of two seizures.  
Thus, although the incident occurred before the April 2007 
examination, it does not appear the VA examiner had the benefit 
of these records in forming his opinions.

The Veteran also disclosed treatment at Providence Medical Center 
and signed the standard VA authorization for the release of 
records.  It appears that Providence has its own release which it 
requested the Veteran to sign.  On that release, he checked the 
boxes relating to sensitive information such as mental illness or 
psychiatric diagnosis and treatment-these boxes instructed 
Providence not to release the information to VA.  As a result, 
Providence refused to release copies of all medical records to 
VA.  It is unclear whether the Veteran may have made a mistake 
and thought he was indicating the records should be released to 
VA instead of the opposite.  The Board notes that on all other 
occasions, the Veteran has consented to the release of all 
relevant records, including those related to mental illness and 
substance abuse, and therefore concludes VA should make a second 
attempt to obtain these records.  Furthermore, the Veteran has 
indicated recent treatment at Providence as well as treatment at 
Stevens Hospital in Edmonds Washington and by Dr. Marc Burdick. 

Finally, in January 2010, the Veteran has advised the Board that 
he has recently been incarcerated and had a seizure in court and 
another in jail.  It also appears that the Veteran may have had a 
seizure at a Salvation Army shelter.

VA is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This duty includes 
obtaining pertinent medical records identified by the veteran. 38 
U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).  As the 
aforementioned treatment records of the Veteran are potentially 
relevant to his claim, they must be obtained prior to any 
adjudication by the Board.  The Veteran, however, is put on 
notice that because such records are private, and VA may not 
obtain them without his expressed written consent, his 
cooperation is required for this development to be afforded him.  
In the alternative, the Veteran retains the right to obtain such 
evidence and submit it to VA directly.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf the 
records of Stevens Hospital, Providence 
Medical, and Dr. Burdick.  Inform the Veteran 
of the need to complete VA Form 21-4142 for 
any private medical care providers who may 
possess additional records.  The RO should 
also contact the proper custodian of records 
at the state court of Edmonds, Washington and 
the Salvation Army William Booth Shelter in 
Downtown Seattle Washington for any incident 
reports or other records of the Veteran 
shaving had a seizure while on the premises.

After securing any necessary authorizations 
or medical releases, request and associate 
with the claims file any additional medical 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Also, notify the Veteran that he 
may obtain the relevant evidence himself and 
send it to VA.  If any medical treatment 
records indicated by the Veteran are not 
available, or he fails to authorize VA to 
obtain them on his behalf, that fact should 
be noted for the claims file.  If the records 
do not exist or further efforts to obtain the 
records would be futile, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

2. After the above record development is 
completed, schedule the Veteran for a VA 
examination to determine whether he has a 
seizure or blackout disorder and if so, 
whether it is it at least as likely as not 
that any diagnosed seizure or blackout 
disorder found began in service.  All 
necessary tests shall be performed.

In formulating the opinion, the VA examiner 
is asked to consider that:

The Veteran is competent to describe symptoms 
of seizures and blackouts and his statements 
concerning his seizures and blackouts are 
also considered as credible as other 
evidence, such as medical records.

The term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as it is to find against causation.

In formulating the opinion, the VA examiner 
is asked to comment on the clinical 
significance of:

a.  The Veteran was in a motor vehicle 
accident in July 1977, shortly before he 
entered service.

b.  A clinical history that the Veteran had 
from a long history of behavioral problems as 
related by family members in August 1978.

c.  The Veteran was in a motor vehicle 
accident in service when his car struck 
another car.

d.  The Veteran was assaulted twice, in 
December 1977 and April 1978.  In one of 
these assaults, the Veteran stated he was hit 
in the head with a heavy lock resulting in a 
laceration.

e.  Whether any of the foregoing incidents 
resulted in a closed head injury and if so, 
whether that injury resulted in the seizures 
and blackouts.

f.  Identify any prior diagnostic testing 
that has a bearing on whether the Veteran had 
a seizure or blackout disorder and the 
clinical significance of the results.

g.  The effect of the Veteran being placed on 
antiseizure medication, including any 
subsequent testing to determine the presence 
of seizures.

h.  Whether any of the Veteran's other 
medical or mental health problems, or 
substance abuse, if found, (including the 
medications used to treat these conditions) 
play a role in any diagnosis of a seizure 
disorder or blackout disorder.

The claims file must be made available to the 
examiner for review.

3.  After the development requested has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished the 
Veteran and his representative a supplemental 
statement of the case and return the case to 
the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


